Appeal from order denying without a hearing application for a writ of error coram nobis, which application was made on the sole ground that defendant was denied the right to counsel at all stages of the proceedings. It appears that there was before the court certified copies of minutes of the clerk for the date of September 20, October 4 and 18, 1948. The minutes of September 20 show that the court informed the defendant of his right to counsel and trial and that the court assigned Attorney E. J. Hoffman as counsel for this defendant and another. The minutes of October 4 show that the defendant was present in court with his attorney, Edmund J. Hoffman, and that his plea was changed to one of guilty on both counts of the indictment; that the defendant thereupon gave a statement to the clerk and the matter was adjourned until October 18 for investigation and report. The minutes of the proceedings of the latter date show that the defendant was in court when a review of the plea entered by him was made by the District Attorney who then charged him with being a second offender; that the court advised the defendant of the nature of the charges against him based upon the information, that he was entitled to a trial on the question of identity or an adjournment, if necessary, whereupon the defendant said “ There is no question that I was convicted of that ” and thereafter admitted that he was the same person charged in the information. The defendant contends that he did not request the assignment of counsel and that in any event he was not assigned counsel of his own choosing. The record is void of any demand by the defendant to hire counsel of his own or to in any way object to the counsel assigned and there is no merit to his contention. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.